Ross, C. J.
This is an action to recover for supporting a pauper. The court directed the jury to return a verdict in favor of the plaintiff. On the question of the residence of the pauper, in argument, the attorneys have treated, as proved, all facts which the exceptions state that the evidence tended to prove. We assume that they so treated them when each asked the court to direct the jury to return a verdict in favor of his client. We shall consider the case as though the exceptions stated that the evidence tending to show these facts was uncontroverted and that the parties waived the right to go to the jury in regard to the facts established thereby. On this basis the pauper resided in the defendant town supporting himself and family from July, 1873, to January, 1877. In March, 1877, upon proper proceedings he was ordered to removed from the defendant town to the town of Middlesex. The return of the officer, serving the order, shows that the pauper was not removed because his wife was sick and unable to be removed. Middle-*207sex then assumed his support and supported him for some time, but the exact length of time is not stated. The pauper remained, during this time, in the defendant town. In 1888, the pauper removedlo Northfield, but returned to the defendant in March, 1889. In 1891, he abandoned his domicile in Hancock and took it up in Massachusetts for about ten weeks, when he returned and took up his domicile in Hancock. The defendant offered to show, but the offer was excluded, against its exception, that the pauper after Middlesex ceased to furnish him support rémained in the defendant town supporting himself and family for more than three years continuously.
(1) On these facts the defendant does not contend that the pauper did not reside in Hancock three years continuously while supporting himself and family, from July, 1873, to January, 1877, but claims that this residence cannot avail the plaintiff because of the residence of the pauper in Massachusetts for a short time in 1891. Y. S. 3171 treats of the support of paupers only with reference to the towns of this State, and provides, that if the pauper at the time when he is in heed of relief has not resided in the town furnishing the support “for three years supporting himself and family and is not of sufficient ability to provide such assistance, the town so furnishing the same may recover the expense thereof from the town where he last resided for the space of three years supporting himself and family.” There is no limitation in regard to when the “last three years residence” shall have occurred with reference to the time when the person is in need of assistance, nor any mention of such residence being unavailing if thereafter the pauper had taken a residence in another state. This section of the statute is framed to fix definitely the town upon which the burden of supporting a person in need of assistance and who is not of sufficient ability to provide it, shall rest between the different towns of the State, where the law is'operative. It takes no account of such pauper’s residence *208out of the State. Such was the early interpretation of the similar statute in regard to the settlement of paupers. Georgia v. Grand Isle, 1 Vt. 464. The reasoning of the court in that decision is applicable to the proper construction of this section of the statute.
This contention cannot be maintained.
(2) The defendant further contends that the evidence offered by it was erroneously rejected by the court. It appeared that in 1877 the pauper was, under the statute then existing, ordered to remove with his family from Hancock to Middlesex; that the pauper’s wife was sick and not able to be removed, and that upon service of the order of removal upon Middlesex that town for a time supported the pauper and his family in Hancock. He contends, — and such appears to be the import of the decisions of this court— that while being thus supported the pauper, although remaining with his family in Hancock, was, because under the control and direction of Middlesex, in law, a resident of Middlesex. It offered to show that after Middlesex ceased to support the pauper and his familyin Hancock, the pauper still being in Hancock supported himself and family without aid from, any town for more than three years, and contended that for these three years the pauper’s residence should be treated as continuing in Middlesex, so that the pauper’s last three years of residence under this section would be in Middlesex and not in Hancock. This contention is unsound. If, under the decisions, the pauper, while being supported by Middlesex, although remaining in Hancock, was in law, to be treated as residing in Middlesex, because Middlesex had the right to, and, in the eye of the law, did control the pauper’s place of abode, and, for that reason, his residence during that time, in law, was in Middlesex, such implication of the law, in regard to the pauper's residence, ceased when Middlesex ceased to furnish, and to be under legal obligation to furnish the pauper assistance. Its power to control the abode or residence of the pauper then ceased. The person who had been assisted, as soon as he became *209able to and did furnish his own support for himself and family, would have a residence in his own right in the town of Hancock, and not a residence by implication of law in Middlesex. Hence, if the offered testimony had . been received, it would have established only a more recent three years’ residence of the pauper in Hancock. It would have furnished no semblance of a defense to this action by Hancock. The rejection of the offer was therefore harmless error.
(3) The county court allowed the plaintiff to recover for aid furnished within sixty days prior to the commencement of this action. The defendant insists that this was error, and excepted thereto. Y. S. 3172 does not allow an action to be commenced for furnishing assistance to a pauper where support by reason of residence is cast upon some other town, until sixty days after it has given notice of the condition of the pauper, or family, to the town under the legal duty to furnish such support. This time is given, evidently, to furnish the notified town a reasonable opportunity to investigate in regard to its liability and duty to assume the support of such pauper and family. It does not, in terms, if the town notifying is compelled to bring suit, limit its right of recovery to expenses properly incurred more than sixty days before suit is brought. Nor do we think that such a construction can fairly be given to this section. While it provides that actions for support, thus furnished, shall not be brought oftener than every sixty days, recovery may be had for all expenses incurred to the time the action is brought; at least such recovery is not inhibited. If the town notified, — after the first action has settled its liability, — does not assume the support of the pauper, the court may in its discretion impose double costs in subsequent actions. The recovering town must wait sixty days after the first recovery before it can bring a second suit in which the court may impose double costs. We find no error in the action’of the county court.

ffiidgment affirmed.